Citation Nr: 1745397	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The appellant served with the U.S. Naval Reserves between November 1968 to March 1970 and had periods of active duty for training and inactive duty for training. This service consisted of annual training from April 1, 1969 to June 30, 1969 and drill weekends between November 23, 1968 and April 1, 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In December 2014, the appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file. 

The Board remanded the appeal in April 2015 and requested the RO schedule the appellant for another VA examination and conduct further development. A VA examination was conducted in June 2016. 


FINDING OF FACT

The appellant's current back disability was not manifested in service and is not shown to be otherwise causally or etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

To establish a right to compensation for a present disability, there must be shown (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. § 1111 (West 2014). The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service. See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based only on a period of active duty for training or inactive duty training. Paulson v. Brown, 7 Vet. App. at 470-71 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); see also Smith v. Shinseki, 24 Vet. App. 40, 48   note 7. Therefore, the presumptions of sound condition at entrance (38 U.S.C.A. §§ 1111, 1132), of aggravation where evidence shows an increase in severity of a pre-existing disease (38 C.F.R. § 3.306), and service incurrence for certain chronic diseases that manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service (38 C.F.R. §§ 3.307, 3.309) are not available with respect to periods of active duty for training or inactive duty training.

Service connection is not warranted for congenital or developmental defects. 38 C.F.R. § 3.303(c). However, service connection may be warranted for such defects if there is superimposed pathology due to disease or injury in service. VAOPGCPREC 82-90 (July 18, 1990).

Service connection may be granted for congenital or hereditary diseases if initially manifested in or aggravated by service. See VAOPGCPREC 82-90,VAOPGCPREC 67-90. 

A congenital, developmental, familial, or hereditary condition that cannot change (i.e., which is static and not capable of improvement or deterioration) is a "defect or abnormality." A congenital, developmental, familial, or hereditary condition that is progressive in nature (i.e., which can worsen or improve over time) is a "disease process." See, e.g., O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).

Even if it is determined during service that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service. That is, the presumption of soundness still applies to congenital diseases that are not noted at entry. Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009). Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service. Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

However, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111. See 38 C.F.R. § 3.303(c). See also Quirin, 22 Vet. App. at 397.

While the appellant may have a current back disability for VA purposes, the preponderance of the evidence is against a finding that the appellant's back disability had its onset in service or is related to an injury or disease incurred in service.

The appellant's August 1968 enlistment examination showed no problems with his spine. An October 1969 Report of Medical Examiner showed the appellant had a congenital abnormality of the lumbar spine that was symptomatic. A November 1969 document indicated he was not qualified for annual USNR or active duty due to his condition, pending consult for back problems. A December 1969 letter from a private physician indicated the patient had a history of back pain due to heavy work on his father's farm; however, the letter referenced a B.H. rather than the appellant's name. The physician diagnosed congenital abnormality of the lumbar spine, which was symptomatic. In February 1970, the appellant was afforded a honorable discharge with congenital anomaly, lumbosacral spine, symptomatic. (It was not more precisely characterized.)  There were no records regarding or documentation of an injury or treatment for a back condition that he claims occurred during service. 

Post-service medical records document the appellant's complaints of back pain and diagnosis of degenerative disc disease, but they do not provide insight into how and when his condition began. The earliest mention of back pain is in 2010, by his own admission, approximately 40 years after he separated from service. Records show several x-rays, MRIs and a CT of the lumbar spine were performed from September 2011 to July 2015, which initially showed degenerative changes that eventually was characterized as degenerative disc disease.   

The appellant was afforded a VA examination in October 2011 and the examiner diagnosed "other congenital anomalies of the spine". The appellant reported an accident during training in 1969; he was sent home to rest and told that he would have surgery. He was discharged from service and never underwent surgery. He reported that since his time in service, he had some low back pain that was a constant aching with occasional sharp pains. 

The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event, or illness. No further rationale was provided. However, the examiner did note "The veterans congenital lumbosacral transitional vertebrae predispose to back injury. Such an injury clearly occurred during military service resulting ultimately in his discharge."

During the December 2014 Board hearing the appellant representative noted that the December 1969 letter from an orthopedic physician referred to another patient, which happened to be the appellant's brother and was therefore, not relevant to his appeal. The appellant noted that he did not have a back problem prior to service and that he worked on a farm. He further testified that while at a training facility in Nevada in the winter of 1969, he injured his back while he was attempting to move a jet off the runway in a vehicle. He was sent to sickbay and treated; afterwards, he was sent home to await flight pay and new orders. He received no further treatment or examination. After some time, he received honorable discharge papers in the mail. He testified that his back continued to bother him following separation from service but he never sought treatment or medication until approximately 2011.  

During a July 2015 VA examination the appellant reported being hospitalized in approximately 2010-2011 due to severe back pain and having a procedure performed, which the examiner assumed was an epidural. The examiner diagnosed degenerative arthritis of the lumbar spine and noted that he had flare-ups and functional loss/impairment. 

The examiner remarked, "There are no records in STR regarding his injury in 1969. There are no diagnostic reports to show congenital lumbar condition. Diagnosis was on medical examination and discharge papers. There are no records of hospitalization in St. John's Tulsa, OK in 2010 or 2011. There are no MRI reports of lumbar spine from 2012 or 2013. Lumbar spine x-ray on 9/23/2011; CT of lumbar spine 11/5/2011; and lumbar spine x-ray 7/17/2015 did not show any congenital abnormalities."

The accompanying opinion was unclear as it stated that the appellant's diagnosis was at least as likely as not related to an injury sustained during his service and then provided a negative rationale. The examiner noted the appellant's medical records failed to show a chronic back condition until 2010. In addition, the honorable discharge with a diagnosis of congenital anomaly, lumbosacral spine, symptomatic conflicted with the December 1969 letter, which referred to another patient, other than the appellant. Furthermore, the records did not show that an injury during service caused chronic or ongoing back pain after discharge for which the appellant sought medical treatment. Finally, the examiner noted that a diagnosis of degenerative arthritis of the lumbar spine is a distinct and separate diagnosis from a congenital anomaly of the lumbar spine. 

An addendum opinion was obtained in June 2016 in which the examiner noted the appellant's current diagnosis of degenerative arthritis of the lumbar spine was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner concluded that although records showed a diagnosis of congenital abnormality of the lumbar spine, his STRs were negative for treatment for a back injury. There was no diagnostic imaging to confirm the congenital condition and the December 1969 letter from a private physician referenced a different patient. Available diagnostic reports did not show a congenital lumbar condition and medical records did not indicate an ongoing back condition from the time of discharge to the appellant's claim that his condition began to worsen in 2010.  

In this case, the most probative evidence as to the nature of current disability is the most recent.  This includes imaging that fails to disclose any congenital anomaly.  The question then becomes whether the appellant's arthritis should be service connected.  

There is no medical evidence showing a nexus between his current degenerative arthritis diagnosis and the claimed injury in service. The June 2016 opinion to this effect, that it was unlikely there was a connection between the appellant's present condition and his time in service, included a reasoned basis for so concluding.  Also probative is the lack of an opposing opinion.  

Moreover, there is no evidence showing a chronic and continued back condition from service, with the appellant acknowledging he did not seek any medical attention for his back for decades.  This tends to weigh against associating current disability with service.  

Thus, the greater weight of the evidence shows the appellant's current back disability was not incurred in or otherwise related to service. The Board has considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against this claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, entitlement to service connection for a back disability must be denied.


ORDER

Service connection for a back disability is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


